34.738(1). Therefore, the district court did not err in dismissing this claim
                 without prejudice.
                               Second, appellant claimed that counsel was ineffective for
                 failing to file an appeal on his behalf despite being requested to do so. We
                 conclude that the district court erred in denying the petition without
                 conducting an evidentiary hearing on the appeal-deprivation claim.
                 Counsel has a duty to file a notice of appeal when requested to do so and
                 prejudice may be presumed. Toston v. State, 127 Nev. „ 267 P.3d
                 795, 799-801 (2011). Because appellant's claim, which was not belied by
                 the record, would have entitled him to relief if true, Hargrove v. State, 100
                 Nev. 498, 502-03, 686 P.2d 222, 225 (1984), the district court should have
                 held an evidentiary hearing on this claim. Accordingly, we
                               ORDER the judgment of the district court AFFIRMED IN
                 PART AND REVERSED IN PART AND REMAND this matter to the
                 district court for proceedings consistent with this order.




                                                                                         J.



                                                                                         J.


                 cc:     Hon. Elissa F. Cadish, District Judge
                         Charles Davis
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk
SUPREME COURT
        OF
       NEVADA
                                                                         2
(0) 1947A

 ffg   !MUM     NUMMI§                       .11-47,-171W1PAW4MIERfatt02717"1: 1,,   -